IN THE COURT OF APPEALS OF IOWA

                                  No. 20-1671
                            Filed October 20, 2021


IN THE MATTER OF PROPERTY SEIZED FOR FORFEITURE FROM
BARBARA J. KAVARS,

BARBARA J. KAVARS,
     Appellant.
________________________________________________________________


     Appeal from the Iowa District Court for Worth County, Colleen Weiland,

Judge.



     Barbara Kavars appeals the denial of her applications for return of property.

AFFIRMED.



     Michael G. Byrne of Winston & Byrne, P.C., Mason City, for appellant.

     Kelsey A. Beenken, Forest City, for appellee Worth County.




     Considered by Bower, C.J., and Vaitheswaran and Schumacher, JJ.
                                        2


BOWER, Chief Judge.

      Barbara Kavars filed applications for the return of 154 dogs and two cats1

taken from her property on November 12, 2018. The district court denied the

applications, finding Kavars was not the owner of the animals as a result of a

relinquishment agreement and a prior court ruling. Kavars appeals, and we affirm.

I. Background Facts and Proceedings.

      For about a year the Worth County sheriff’s department and animal welfare

agencies interacted with Kavars based on concerns about her inability to properly

care for the many dogs on her premises. In early November 2018, a deputy sheriff

applied for search warrants for Kavars’s property, asserting in both applications

there was probable cause to believe evidence of animal neglect would be found.

Attachments to the applications described many visits by law enforcement to

Kavars’s property and the conditions in which the animals were kept.           On

November 12, 2018, two search warrants were issued for Kavars’s property based

on a showing of probable cause for animal neglect.2 The warrants authorized the

removal of all dogs found on the premises. The warrant also provided:

             You are further authorized to take the following actions with
      the assistance of the [American Society for the Prevention of Cruelty
      to Animals (ASPCA)] and any appropriate designees:
             A. Videotape and photograph the exterior and interior of the
      targeted premises;
             B. Process the target premises for fingerprints and to analyze,
      test and in any way scientifically process the target premises, any
      animals found therein and all items seized for any and all forensic
      evidence;


1 Four cats were initially seized. However, two cats died and their remains were
returned to Kavars.
2 Animal neglect is defined in Iowa Code section 717B.3 (2018); however, the

warrant misidentified the section as 717B.2 (animal abuse).
                                          3


              C. Conduct thorough and complete examinations, testing,
       treatment and/or necropsies that an Iowa licensed veterinarian
       should deem necessary for the thorough and complete diagnosis
       and treatment of any dog seized pursuant to this warrant;
              D. Provide housing and care for any dogs seized pursuant to
       this warrant.

       ASPCA representative Kyle Held and a team of responders, including

veterinarians and animal handlers, accompanied the deputy to Kavars’s property.3

More than 150 dogs were found to be living in overcrowded, unhealthy conditions

outside Kavars’s home without access to food or water. Three dogs and four cats

were located inside the home in unsanitary and unhealthy surroundings. Kavars

spoke with Held, grudgingly acknowledged her inability to care for the dogs, and

eventually signed a relinquishment agreement, surrendering “all but 9 K9 and 4

cats.” The relinquishment agreement states:

              Owner hereby represents and warrants that Owner is the legal
       owner of the animals described above and/or in the annexed Animal
       Inventory List (the “Animal(s)”), which is incorporated and made a
       part of this agreement. Owner acknowledges that by signing this
       agreement, Owner hereby relinquishes all claims of ownership to the
       Animal(s). Neither Owner nor any representative(s) acting on
       Owner’s behalf may assert any present and/or future rights, claims.
       suits or otherwise against the recipient named above [Worth County
       Sheriff’s Office] (the “Recipient”) with respect to the Animal(s).
       Owner understands that, once Owner surrenders them, the
       Recipient will not return the Animal(s) to Owner under any

3In anticipation of the execution of the search warrants, the sheriff’s office and the
ASPCA entered into a written agreement of cooperation, which states, in part:
       The ASPCA acknowledges and agrees that the Seized Animals and
       any evidence collected pursuant to the Warrants (together, the
       “Evidence”) are considered by Law Enforcement to be evidence in a
       criminal case. The Parties acknowledge and agree that once
       disposition of the animals has been resolved either through a Court
       Order of forfeiture or voluntary surrender by the Owner(s), the
       ASPCA may transport and house the Seized Animals outside of the
       judicial district in which they were seized and/or in which the criminal
       case is being prosecuted.
(Emphasis added.)
                                         4


       circumstances, and any decisions concerning the disposition of the
       Animal(s) shall be made by the Recipient at its sole discretion.
              Owner acknowledges that Owner is entering this
       relinquishment agreement voluntarily, of Owner’s own free will and
       that there have been no inducements or promises made to Owner in
       order to secure this agreement.

The nine dogs and four cats that were not relinquished were seized by the sheriff’s

department and removed from the property.

       Chapter 717B proceeding. On November 21, 2018, pursuant to Iowa Code

section 717B.4, the county filed a petition for threatened status, custody, and

disposition of the thirteen seized animals. The case was tried before a Worth

County magistrate on December 3 and 4. After posttrial briefs were filed, the

magistrate granted the petition and ordered the sheriff to dispose of the seized

animals in any manner deemed appropriate. The ruling was upheld on appeal to

the district court:

               Upon review of the record, the court concludes that the
       animals were neglected. The court finds that the magistrate’s
       findings of fact as set forth in the January 7, 2019, order accurately
       describe the conditions at Kavars’[s] property and accurately
       summarize the evidence presented at trial. The court also agrees
       that Kavars’[s] evidence was not credible. The evidence presented
       by the county proved neglectful conditions that Kavars either
       minimized or denied. Although she was concerned for the animals
       and wanted to take care of the animals, she was unable to do so.
       Her testimony reflected either a misunderstanding of the conditions
       for the animals or her testimony was not truthful. Despite the
       evidence presented, Kavars still contended at trial that her animals
       were in good health.
               ....
               Here, the evidence demonstrates, with proof by a
       preponderance of the evidence, that the animals were neglected.
       The animals were malnourished, as shown by many dogs being
       underweight and by multiple observations that there was not
       sufficient food. The animals were not provided with sufficient water
       as shown by multiple observations of empty water dishes or frozen
       water dishes. The shelters for the dogs and cats were inadequate.
       The enclosures for the dogs were too small. The dogs were allowed
                                           5


         to fight or mate without supervision. Inside Kavars’[s] house, the
         conditions were not safe for any of the animals. Finally, the animals
         were deprived of necessary sustenance such that many of the
         animals experienced unjustified pain, distress, or suffering. In
         addition to being malnourished and dehydrated, some of the animals
         had untreated wounds, dental care problems, and signs of living in
         an environment with excessive ammonia.

Our supreme court denied an application for discretionary review.

         Animal neglect proceeding. On March 22, 2019, Worth County charged

Kavars with seventeen counts of animal neglect. In that proceeding, Kavars filed

a motion to suppress, claiming the warrants were flawed in a number of respects.

The district court extensively discussed the “very muddy waters” created by the

parties and the processes used, and stated it was

         necessary to analyze whether: (1) the search warrant was validly
         obtained and executed; (2) whether Kavars’[s] relinquishment of her
         dogs and the evidence obtained while the deputy and the ASPCA
         representatives were on her premises was obtained improperly, and
         (3) what evidence, if any, collected from the defendant or her
         property should be excluded at trial.

         The court found:

         The search warrant issued on November 9, 2018[,] was valid for
         entry onto the Kavars premises for the purpose for which it was
         sought. That is, to search for and to seize evidence of the crime of
         animal neglect. To the extent that the person executing the warrant,
         that is, Deputy Grunhovd, may have observed instances of animal
         neglect while doing so, he will be allowed to testify to those
         observations. In addition, the State may introduce evidence seized
         in the search to the extent not excluded below.
                 The warrant is not valid for purposes for which it was not
         sought. That is, to rescue endangered animals.[4] With respect to

4   Iowa Code section 717B.5 provides:
         A local authority may provide for the rescue of an animal as follows:
                (1) The rescue must be made by a law enforcement officer
         having cause to believe that the animal is a threatened animal after
         consulting with a veterinarian licensed pursuant to chapter 169. The
         law enforcement officer may rescue the animal by entering on public
         or private property, as provided in this subsection. The officer may
                                         6


      animals seized during the execution of the search warrant, namely,
      nine dogs and four cats listed on the return inventory, evidence
      regarding the neglect of those animals shall not be introduced at trial.

      The court in the criminal case addressed Kavars’s claims that the ASPCA

was acting on behalf of the state and thus was “bound by the Fourth and Fifth

Amendments not to conduct unreasonable searches and seizures nor to compel

Kavars’s[s] self-incrimination.” The court provided the background leading to the

day the warrant was executed:

      Over a period of several months, animal welfare agencies and the
      state inspector visited [Kavars’s] premises and suggested she
      correct the problems they observed. At various times these agencies
      suggested that Kavars reduce the number of dogs in her care. They
      also suggested that she cease breeding dogs and that she have her
      dogs neutered. There were suggestions that Kavars needed to do a
      better job of separating her dogs so that breeding would not occur.
              Notes retained by the Animal Rescue League of Iowa reveal
      that sometime in early 2018 Kavars agreed to surrender [thirty-eight]
      other dogs so that they could be placed for adoption. This surrender
      appears to have been done voluntarily without the issuance of a
      warrant. Those notes reflect also that Kavars agreed then that she
      had more dogs than she could handle and that the animal welfare
      agency had plans to remove dogs at an increased pace because
      breeding continued and the population continued to increase. It
      would have been no surprise to Kavars that when the agencies
      continued to visit her and saw that the conditions did not improve,
      they would want to take action to remove the dogs. . . . Kavars
      should have been well aware that she going to have to drastically
      reduce the population of dogs or risk having them removed.
              Although Kavars may not have been pleased with the removal
      of the dogs from her premises, her actions suggest that she
      nevertheless consented, except with regard to the nine dogs and four
      cats that were taken under the ostensible authority of the court. The
      Relinquishment Agreement for Animals recites that “Owner
      acknowledges that Owner is entering this relinquishment agreement

      enter onto property of a person to rescue the animal if the officer
      obtains a search warrant issued by a court, or enters onto the
      premises in a manner consistent with the laws of this state and the
      United States, including Article I, section 8, of the Constitution of the
      State of Iowa, or the fourth amendment to the Constitution of the
      United States.
                                          7


         voluntarily, of Owner’s own free will and that there have been no
         inducements or promises made to Owner in order to secure this
         agreement.”
                 Recorded conversations between Kavars and ASPCA agent
         Kyle Held indicate that when faced with the possibility of having her
         dogs seized pursuant to a warrant, she opted to voluntarily surrender
         the dogs. These conversations reflect negotiations between Kavars
         and Held not so much as to whether dogs would be surrendered but
         rather as to the number of dogs that Kavars would be able to exclude
         from her consent. In those negotiations Kavars effectively argued
         her position. Through a persistent and protracted series of pleas,
         promises, cajoling, coaxing, capitulation and other persuasive
         efforts, Kavars was able to improve her position with respect to the
         number of dogs she could retain.
                 ....
                 The court finds that the surrender of the dogs under the
         relinquishment agreement was done voluntarily and that the actions
         of the ASPCA and the other animal welfare agencies involved did not
         constitute state action and were not done while Kavars was in
         custody. Therefore, any evidence derived from the inspection,
         veterinary examinations and relinquishment of the animals, except
         those taken under the ostensible authority of the search warrant
         listed above, shall not be suppressed and may be introduced at trial.

         A jury trial followed. The district court dismissed three counts, and Kavars

was convicted of fourteen counts of animal neglect. On February 20, 2020, the

district court acting in an appellate capacity affirmed the ruling on the motion to

suppress and upheld Kavars’s convictions. Kavars’s sentences were suspended,

and she was placed on probation for a period not to exceed two years. As part of

her probation, Kavars was ordered to obtain a mental-health evaluation and

complete all recommended treatment.           She was prohibited from owning or

breeding dogs and limited to ownership of one neutered cat during the term of her

probation. An application for discretionary review was denied by our supreme

court.

         Application for return of property. On March 20, 2020, Kavars filed

applications for the return of all the property seized in November 2018. After a
                                          8


trial, the district court denied her applications, concluding Iowa Code section 809.5

provides that seized property is to be returned to the owner if the property meets

certain conditions set out in that section. The court held, “Kavars is not the owner

of the animals at issue, and is accordingly not entitled to their ‘return.’” Kavars

appeals.

II. Scope and Standard of Review.

         The parties do not agree on our standard of review. Kavars claims our

review is de novo. The County asserts statutory interpretation and forfeiture

proceedings are both reviewed for the correction of errors.            Although not

technically a forfeiture proceeding under chapter 809, we believe the County has

the better argument. See In re Prop. Seized from Li, 911 N.W.2d 423, 426 (Iowa

2018) (noting statutory construction and forfeiture proceedings are reviewed for

correction of errors at law). “We examine the evidence in the light most favorable

to the district court judgment and construe the district court’s findings liberally to

support its decision.” In re Prop. Seized from Chiodo, 555 N.W.2d 412, 414 (Iowa

1996).

III. Discussion.

         Kavars contends the court erred in “failing to apply chapter 809 to the

requirements on return of seized property taken under chapter 808.” Kavars

asserts this court conducted “a complete review of the scheme and structure of

chapters 808 and 809 as they apply to a claim under section 809.3” in In re 1972

Euclid Avenue, No. 07-0552, 2008 WL 2039310 (Iowa Ct. App. May 14, 2008).

This is a bit of an overstatement.
                                          9


       In that case we did state, “[W]e lay out the statutory scheme under which

actions for the return of seized property are governed. Iowa Code section 809.3

(2005) sets forth the requirements for an application for the return of seized

property.” 1972 Euclid, 2008 WL 2039310, at *1. The question we addressed was

“DeBower’s claim that the ‘district court erred by improperly considering an interest

asserted by the State on behalf of a person who did not make a claim to possession

and thus had no standing.’” Id. at *2. We agreed the State did not allege a property

interest in the seized items and so did not have standing. Id. at *3. The case is

not on point because Kavars is asserting her own purported interest in seized

property.

       The relevant statutory provisions include Iowa Code sections 809.3 and

809.5 (2018). Section 809.3 states:

               (1) Any person claiming a right to immediate possession of
       seized property may make application for its return in the office of the
       clerk of court for the county in which the property was seized.
               (2) The application for the return of seized property shall state
       the specific item or items sought, the nature of the claimant’s interest
       in the property, and the grounds upon which the claimant seeks to
       have the property immediately returned. Mere ownership is
       insufficient as grounds for immediate return. The written application
       shall be specific and the claimant shall be limited at the judicial
       hearing to proof of the grounds set out in the application for
       immediate return. The fact that the property is inadmissible as
       evidence or that it may be suppressed is not grounds for its return.
       If no specific grounds are set out in the application for return, or the
       grounds set out are insufficient as a matter of law, the court may
       enter judgment on the pleadings without further hearing.

       Section 809.5 provides:

             (1) Seized property shall be returned to the owner if the
       property is no longer required as evidence or the property has been
       photographed and the photograph will be used as evidence in lieu of
       the property, if the property is no longer required for use in an
                                  10


investigation, if the owner’s possession is not prohibited by law, and
if a forfeiture claim has not been filed on behalf of the state.
         ....
         (2) Upon the filing of a claim and following hearing by the
court, property which has been seized shall be returned to the person
who demonstrates a right to possession, unless one or more of the
following is true:
         (a) The possession of the property by the claimant is
prohibited by law.
         (b) There is a forfeiture notice on file and not disposed of in
favor of the claimant prior to or in the same hearing.
         (c) The state has demonstrated that the evidence is needed
in a criminal investigation or prosecution.
         (3) The court shall, subject to any unresolved forfeiture
hearing, make orders appropriate to the final disposition of the
property including, but not limited to, the destruction of contraband
once it is no longer needed in an investigation or prosecution.

At trial, Kavars argued for the return of the property:

[T]he property was removed from Ms. Kavars’[s] possession by
warrant. The warrant itself requires that the property be seized only
for purposes of safekeeping for use in an evidentiary purpose. And
the requirement of 809 is that the property be returned to the owner
upon completion of the search warrant unless it is subject to
forfeiture, which in this case all these criminal matters were simple
misdemeanors and nothing would have been forfeitable under the
criminal code, or whether they’re illegal per se and the animals are
not illegal per se.
        THE COURT: Well, I agree that the (a), (b), and (c) under
[Iowa Code section 809.5] subsection two don’t apply here and [the
County] can’t show that, but I don’t understand how you get past that
first paragraph [of section 809.5]; that upon the filing of a claim and
following hearing by the court, property which has been seized shall
be returned to the person who demonstrates a right to possession,
and I don’t see Ms. Kavars’[s] right to possession.
        [PLAINTIFF’S COUNSEL]: Ms. Kavars’[s] right to possession,
Your Honor, would be that the animals were taken from her.
        THE COURT: Well, she relinquished a number of them and
the others were disposed by that 717B proceeding; right?
        [PLAINTIFF’S COUNSEL]: 717B.4, Your Honor, is the [City
of] Dubuque v. Fancher[, 590 N.W.2d 493 (Iowa 1999)] case where
the court found that in a 717B.4 civil proceeding, the search warrant
is immaterial because it is not applicable to those matters. It is still
an independent restriction on the sheriff’s office release of animals
to any entity other than Barb Kavars under the independent statute
of 809.
                                         11


             THE COURT: I am not following that at all. We’ve been
      disposed of in the 717B; right? They are not her animals.
             [COUNTY’S ATTORNEY]: Correct.
             [PLAINTIFF’S COUNSEL]: Under 717B, the court would have
      that authority to order disposition, but these animals—
             THE COURT: And the court did order that disposition, didn’t
      it?
             [PLAINTIFF’S COUNSEL]: The court simply ordered they be
      delivered to the sheriff’s office for appropriate disposition. The court
      made no specific disposition of the animals themselves.
             [COUNTY’S ATTORNEY]: That’s not entirely correct, Your
      Honor. The court essentially ordered disposition to Worth County
      correctly—correct, to dispose in any manner Worth County saw fit.
      And it specifically included in the order the ability to give those
      animals to rescue agencies so that they could adopted out, which is
      what happened in this case—or in that case.

      The district court determined that Kavars did not have any interest in the

seized property.      The court rejected Kavars’s adamant assertion the

relinquishment agreement was involuntary and should be set aside:

      Just because she did not want to do it does not mean that her
      agreement was involuntary. Kavars understood the circumstances,
      was able to consider and negotiate. She felt rushed, but was actually
      given a generous amount of time to consider her options—especially
      in the face of the years of problems leading up to that moment.
      Kavars faced two bad options from her point of view: have all of the
      animals seized, or relinquish many and preserve the possibility of
      retaining a few. Having to choose between two unpalatable options
      does not render her decision involuntary.
             The relinquishment agreement executed by Kavars
      terminated her ownership of 145 dogs. She is not the owner and is
      not entitled to their return under Iowa Code Chapter 809.

      “[V]oluntariness is a ‘question of fact to be determined from the totality of all

the circumstances.’” State v. Lane, 726 N.W.2d 371, 378 (Iowa 2007) (citation

omitted). The district court considered relevant factors and found Kavars entered

into the agreement voluntarily. See State v. Pettijohn, 899 N.W.2d 1, 32 (Iowa

2017) (listing factors to consideration in voluntariness). Cf. State v. Ahern, 227

N.W.2d 164, 166 (Iowa 1975) (noting even a person under arrest can give free and
                                          12


voluntary consent to a search depending upon the totality of the circumstances).

Substantial evidence supports the court’s finding and, consequently, the court did

not err in concluding Kavars had no interest in the 145 animals relinquished.

       With respect to the dogs and cats not subject to the relinquishment

agreement, the district found, “Those animals were later determined to be

‘threatened animals’ in a [section] 717B.4 proceeding” and were disposed of by

court order. The court concluded Kavars “is not the owner and is not entitled to

their return under Iowa Code Chapter 809.”

       We find no legal error in the court’s interpretation of the statute and no

misapplication of law to fact. See Fancher, 590 N.W.2d at 495 (“[T]he district court

is authorized to ‘order the disposition of an animal neglected as provided in section

717B.3.’ [Iowa Code] § 717B.4(1). Iowa Code section 717B.3 defines animal

neglect. Thus, any animal which falls within the statutory definition of neglect,

whether rescued under the specific statutory procedures of section 717B.5, seized

by other authority, or left in the owner’s control, may be the subject of a petition for

disposition.” (emphasis added)). We affirm.

       AFFIRMED.